UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-8042



RAYMOND OFFUTT,

                                              Plaintiff - Appellant,

          versus


WILLIAM FILBERT, Warden; WILLIAM W. SONDER-
VANE, Commissioner of Maryland Division of
Corrections,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-01-
3253-AMD)


Submitted:   February 21, 2002             Decided:   March 6, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond Offutt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Raymond Offutt appeals the district court’s order dismissing

as frivolous or malicious his 42 U.S.C.A. § 1983 (West Supp. 2001)

complaint.    We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.    See Offutt v. Filbert, No.

CA-01-3253-AMD (D. Md. filed Nov. 21, 2001; entered Nov. 27, 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2